     6:21-cv-00239-RAW-SPS Document 4 Filed in ED/OK on 08/17/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

BRIAN TYRONE. SCOTT,                               )
                                                   )
                        Plaintiff,                 )
                                                   )
v.                                                 )            CIV-21-239-RAW-SPS
                                                   )
JUDGE PANDEE RAMIREZ,                              )
                                                   )
                        Defendants.                )

                                      OPINION AND ORDER

        Plaintiff, a pro se prisoner seeking to bring a civil action, has filed a motion to proceed in

forma pauperis (Dkt. 7). Having reviewed Plaintiff’s motion and supporting documents, the Court

finds he has sufficient funds to prepay the $350.00 filing fee and the $52.00 administrative fee

required to commence this action. 28 U.S.C. § 1914; District Court Fee Schedule.

        In forma pauperis status may be denied if the total balance of the prisoner’s
        institutional accounts exceeds the sum of the required filing fee plus $10.00. In the
        event in forma pauperis status is denied, payment of the entire filing fee shall be
        required to commence the action or appeal. Failure to pay the filing fee or any other
        payment ordered by the Court by the date specified, to seek a timely extension within
        which to make the payment, or to show cause in writing for failure to pay by the date
        specified shall be cause for dismissal of the action without prejudice to refiling.

Local Civil Rule 3.5(b). Because Plaintiff’s Statement of Institutional Accounts (Dkt. 3) indicates

he has $1,142.94 in his draw and savings accounts, Plaintiff’s motion to proceed in forma pauperis

is denied, and he must prepay the filing fee for this action to proceed. Plaintiff is directed to submit

the total of $402.00 for filing and administrative fees within twenty (20) days, or show cause in

writing by that date for his failure to do so.

        IT IS HEREBY ORDERED that Plaintiff forward $402.00 for the $350.00 filing fee and

the $50.00 administrative fee to the Court Clerk within twenty (20) days of the entry of this Order,

or show cause by that date why he does not have the assets to pay the fees. The agency having
   6:21-cv-00239-RAW-SPS Document 4 Filed in ED/OK on 08/17/21 Page 2 of 2




custody of Plaintiff is ordered to release funds from Plaintiff’s accounts, including Plaintiff’s trust

account, for payment of the required fees. Plaintiff is advised that unless by the date set forth above

he has either (1) paid the full filing fee and administrative fee or (2) shown cause in writing for his

failure to pay, this action will be subject to dismissal without prejudice to refiling

        IT IS FURTHER ORDERED that the Clerk of Court send a copy of this Order to the trust

fund officer at Plaintiff’s facility.


        IT IS SO ORDERED THIS 17TH DAY OF AUGUST, 2021.




                                               ________________________________________
                                               HONORABLE RONALD A. WHITE
                                               UNITED STATES DISTRICT JUDGE
                                               EASTERN DISTRICT OF OKLAHOMA




                                                  2
